Citation Nr: 1010827	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral pes planus with valgus and bilateral plantar 
fasciitis prior to April 4 2008. 

3.  Entitlement to a rating in excess of 20 percent for 
bilateral pes planus with valgus and bilateral plantar 
fasciitis beginning April 4 2008. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1974, from October 1974 to October 1977 and from 
April 1980 to April 1995..

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which increased to 10 percent the 
rating for mechanical low back pain effective March 25, 2005, 
and continued a noncompensable rating for bilateral pes 
planus.  A June 2008 rating decision continued the 10 percent 
rating for intervertebral disc syndrome, increased the 
evaluation of bilateral pes planus with valgus and bilateral 
plantar fasciitis to 20 percent effective March 25, 2005; 
however, this was not a full grant of the benefit sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO 
also granted service connection to radiculopathy right lower 
extremity with an evaluation of 10 percent effective April 4, 
2008.  Because the Veteran has not filed a notice of 
disagreement pertaining to this rating determination, this 
issue is not before the Board for appellate review.  See 38 
U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after an Statement of the Case is issued 
by VA).

The Veteran requested a hearing with the Board, and a hearing 
was scheduled in February 2010; however, the Veteran did not 
appear for the scheduled hearing.  Therefore, there is no 
Board hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Intervertebral disc syndrome is manifest by forward 
flexion to at least 70 degrees, extension to at least 10 
degrees, bilateral lateral flexion to 30 degrees, bilateral 
rotation to 30 degrees, and a combined range of motion 
totalling 200 degrees.  Muscle spasms were present, there was 
no abnormal gait or spinal contour.  Reasonable medical 
evidence shows that the Veteran had three days of 
incapacitating episodes in 2006 and two days of 
incapacitating episodes in 2007.  X-rays were within normal 
limits.

3.  Prior to April 4, 2008, bilateral pes planus with valgus 
and bilateral plantar fasciitis was manifested by pain in the 
plantar surfaces, and some relief was given through arch 
supports/orthotics.

4.  Effective April 4, 2008, bilateral pes planus with valgus 
and bilateral plantar fasciitis was shown to be severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
intervertebral disc syndrome were not met.  38 U.S.C.A. 
§ 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  Prior to April 4, 2008, the criteria for entitlement to a 
rating in excess of 20 percent for bilateral pes planus with 
plantar fasciitis were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), Diagnostic Codes 5276 (2009).

3.  Effective April 4, 2008, the criteria for entitlement to 
a rating of 30 percent, and no more, for bilateral pes planus 
with plantar fasciitis were met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), Diagnostic Codes 5276 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claims 
in March 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2005.  
The letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in April 2008 and 
April 2009 letters.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in June 2005 and April 
2008 to assess the current nature of his claimed 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

Intervertebral Disc Syndrome

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Intervertebral Disc Syndrome

Law and Regulations - Specific
The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

Factual Background and Analysis

The Veteran was granted service connection for mechanical low 
back pain, with a noncompensable evaluation, effective May 1, 
1995.  In March 2005, he filed a claim for an increased 
rating.

In June 2005, the Veteran was afforded a VA spine and feet 
examination; he described his low back pain as intermittent 
dull aching pain, radiating to the right hip, and worse in 
the morning.  He reported flare-ups two or three times a 
month.  He did not walk with assistive devices, and his 
treatment involved hot showers and Advil.  He had no history 
of back surgery.  On physical examination he had full range 
of motion in his lumbar spine: 90 degrees of flexion; 30 
degrees of extension; 30 degrees of rotation bilaterally; 30 
degrees of lateral bending bilaterally.  Pain was elicited at 
approximately 25 degrees of extension.  He did not have any 
point tenderness over his thoracic or lumbar spine.  He had a 
negative straight leg raise test (sciatic nerve) bilaterally.  
He had a positive Fabere sign (arthritis of the hip) on the 
right.  X-rays were taken in conjunction with the 
examination, the lumbar spine had normal alignment, no 
significant degenerative disk disease, and was within normal 
limits.  The Veteran was diagnosed with lumbar sacral strain.

Treatment records from a private physician, M.R.G., M.D., 
dated through June 2008, are contained in the record.  The 
records are handwritten and at times, difficult to decipher.  
In October 2006 Dr. G. noted no radiation of the back pain to 
the legs, and no numbness or weakness in the legs.  
tenderness in the lower lumbosacral spine with painful 
restricted movement.  He prescribed medication and low heat.  
The Veteran was treated twice in January 2007; complaining of 
sharp back pain.  On the first visit, there was no tingling 
or numbness, there was tenderness and minimal spasms in the 
right paraspinal.  He was prescribed medications, told to use 
low heat, use Advil, and to diet.  During the second January 
2007 visit, he claimed his back pain/spasms were better but 
that he had intervertebral back pain.  On objective 
examination, he did not have tenderness or spasm in the back 
and had normal spinal movement.  He was told to continue with 
his medications.  In April 2007, he complained of back 
pain/spasms without radiation.  He was instructed to continue 
with his medications, diet and exercise, and to take NSAIDs 
for back pain.  In June 2008, he complained of back pain for 
the past five or six years.  He had a history of 
intervertebral low back pain without radiation, numbness or 
weakness.  On examination he had no spasms or paraspinal 
tenderness, and he had normal spinal movement.  The 
assessment appears to note questionable early degenerative 
joint disease.  Other than prescribing naproxen for pain the 
instructions given by the physician are illegible.  

In a February 2007 statement, the Veteran reported that he 
had discomfort and spasms in his back roughly once a week.  
He also stated that the "range of motion in my back has 
become more limited with doing daily activities."  He 
indicated that during his VA examination he reported back 
spasms.  He requested an evaluation of 30 percent or more due 
to his degree of pain and discomfort.  

In April 2008, the Veteran underwent a fee-basis VA medical 
examination.  He complained of stiffness when sleeping on 
back or side; weakness when bending, lifting, or twisting; 
and constant pain that travels to the upper back.  He 
described the pain as aching, oppressing, and sharp; and with 
spasms.  On a scale of one to ten, with ten as the worst, the 
Veteran described his pain level as a ten.  At the time of 
the examination he reported he was on prescription 
medications.  He reported incapacitation episodes in November 
2006 for three days and in January 2007 for two days, with 
private physician Dr. G. recommending bed rest. 

On physical examination, the Veteran's posture and gait were 
within normal limits. The examination revealed evidence of 
radiating pain on movement.  Muscle spasm was absent.  There 
was tenderness noted in the right paraspinal muscles.  He had 
a negative straight leg test on the right and a positive 
straight leg test on the left.  There was no ankylosis of the 
spine.

Range of motion (ROM) for the thoracolumbar spine was as 
follows: 

Movement
Normal ROM
ROM in 
degrees
Degree pain 
occurs
Flexion
0 to 90 
degrees
70
70
Extension
0 to 30 
degrees
10
10
Right 
Lateral 
flexion
0 to 30 
degrees
30
30
Left 
Lateral 
flexion
0 to 30 
degrees
30
30
Right 
rotation
0 to 30 
degrees
30 
30
Left 
rotation
0 to 30 
degrees
30
30

The examiner noted that the Veteran's joint function of the 
spine was additionally limited by pain, but was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  The pain additionally limited the joint 
function by zero degrees.  There was normal head position 
with symmetry of the spine in appearance, and there was 
symmetry of spinal motion with normal curvatures of the 
spine.  The examiner noted there were no lumbosacral sensory 
deficits, there was motor weakness of the right hip, and the 
intervertebral disc syndrome did not cause any bowel 
dysfunction, bladder dysfunction or erectile dysfunction. 
Lumbar spine x-ray findings, taken in conjunction with the 
examination, were within normal limits.  The examiner 
diagnosed the Veteran with intervertebral disc syndrome and 
likely peripheral nerve damage (sciatica).  

The Board has reviewed the evidence of record and finds a 
rating in excess of 10 percent for the Veteran's low back 
disability is not warranted.  

As an initial matter, the Board finds that the Veteran is 
competent to describe pain and observable symptoms related to 
his low back disability.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  The Board also finds 
that his statements and complaints regarding pain and spasms 
are credible because they are generally consistent throughout 
the record.  However, although objective medical findings 
have documented pain on forward flexion, the pain has not 
been shown to limit his range of motion, including on 
repetition.

Though the Veteran's representative argued in a January 2010 
statement that the VA examinations were inadequate, the 
examinations, in combination, did address range of motion, 
precipitating factors such as physical activity and muscle 
spasms, alleviating factors such as medication, , duration - 
pain is constant, frequency, severity, and no additional loss 
of motion due to pain, weakness, incoordination, or fatigue 
upon repetitive motion.  Inasmuch as severe pain was noted to 
be constant, flare-ups did not need to be addressed.

Both examinations of record noted that the Veteran's back had 
normal alignment, no significant degenerative disc disease, 
and the x-rays showed the spine was within normal limits.  
Private treatment records show that the Veteran suffered from 
back spasms, and that he was prescribed medication to help 
control the muscle spasms.  Dr. G. did note a normal spinal 
movement.  Range of motion, at its lowest, showed forward 
flexion of 70 degrees and a combined range of motion totaling 
200 degrees.  The criteria for a 20 percent rating would 
require forward flexion greater than 30 degrees but not 
greater than 60 degrees or combine range of motion totaling 
less than 120 degrees.  Neither examination noted guarding 
severe enough to result in an abnormal gait or spinal 
contour.  The April 2008 examiner accepted the Veteran's 
contentions that he was prescribed bed rest for three days in 
2006 and two days in 2007 (by private physician M.R.G.).  
Though the records noted were contained in the claims file, 
it did not appear that the Veteran was prescribed bed rest; 
however, the handwriting is bad enough that the Board must 
give reasonable doubt to the Veteran that he had some 
incapacitating episodes in 2006 and 2007.  Nonetheless, the 
criteria for a 20 percent rating would require incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during a given year, and such impairment 
was not documented.  

Even considering demonstrated pain on motion during the April 
2008 examination, the evidence simply does not support an 
assignment of a higher rating under Diagnostic Code 5237 
because the pain, including on repetition, did not result in 
any demonstrated loss of motion or functional loss.  

It follows that as these criteria are not met, an even higher 
rating is not warranted, and the claim for a rating in excess 
of 10 percent for his low back disability must be denied.  
Evidence demonstrating sciatica is not addressed in this 
decision as the Veteran was granted an additional 10 percent 
rating for radiculopathy to the right lower extremity 
effective April 4, 2008 in a June 2008 RO rating decision.

Pes Planus

Law and Regulations - Specific

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009)

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2009)

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2009)

527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
10
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2009)

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009)

528
2
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2009)

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2009)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009)

Factual Background and Analysis

The Veteran was granted service connection for pes planus 
with a noncompensable rating effective May 1, 1995.  He filed 
a claim for an increased rating for pes planus in March 2005, 
noting that he had constant foot problems, and that he was in 
constant pain every day due to his feet.

In the private treatment records of S.J.S., M.D., dated in 
June 2004, the Veteran complained of severe pain in the right 
heel.  The physician believed it was a musculoskeletal 
impairment.  The Veteran had no disease.  He was assessed 
with plantar fasciitis and plantar bursitis of the right 
foot, and onychomycosis.  He was given an LA strap and 
prescription medication.  In July 2004, the Veteran 
complained of pain his right heel.  He was assessed with 
plantar fasciitis/bursitis of the right foot.  He was 
prescribed medication and an injection of DEX (steroid) to 
his right heel.  He was directed to return for orthotics.  An 
additional notation in July 2004, showed that the Veteran was 
provided orthotics.  In September 2004, he sought treatment 
for severe pain to his right plantar calc, and he reported no 
relief with injections.  The physician diagnosed him with 
plantar fasciitis on the right, effacement on the right foot, 
and what appears to say flat feet.  In March 2005, he 
complained of a painful area on the plantar surface of the 
left foot.  The handwriting is difficult to read, but it 
appears the physician noted inflammation, diagnosed 
metatarsalgia and prescribed medication.  In April 2005, the 
Veteran was provided orthotics.  An additional April 2005 
treatment record appears to note pain in the arch of the 
right foot, and then what appears to say "sprain LFF."  The 
physician then wrote that the Veteran did not do his 
stretches.  

In June 2005, the Veteran was afforded a VA medical 
examination where he described bilateral foot pain on the 
plantar surface of his feet.  He reported difficulty doing 
his job due to his feet pain, and taking his maximum sick 
leave each year.  He reported steroid treatment and 
injections with minimal relief.  He was prescribed orthotics 
to help with the pain; however, at the examination he was not 
wearing orthotics.  He was able to walk with out aids or 
assistive devices.  The examiner noted the Veteran had slight 
bilateral pes planus, a bunion on his fifth toe (small toe) 
on both feet.  He had bilateral hallux valgus deformity and 
bilateral hammertoes.  He had full active and passive range 
of motion of ankle dorsiflexion (20 degrees) and plantar 
flexion (40 to 50 degrees) bilaterally, with no fatigue or 
pain with repetitive range of motion of his bilateral feet.  
He had tenderness with palpation over the plantar fascia 
aspect of his feet bilaterally.  He had a normal gait, normal 
posture, and normal alignment of the Achilles tendon.  X-rays 
taken in conjunction with the examination showed no 
fractures, some hallux valgus deformity, and was otherwise 
unremarkable.  He was diagnosed with plantar fasciitis, 
hallux valgus deformity bilaterally, and bilateral pes 
planus.

In February 2007 the Veteran submitted a written statement 
that his feet should be rated at least 20 percent, and that 
they caused him a lot of pain when he walked.

In April 2008, the Veteran underwent a VA fee-basis VA 
medical examination where he complained of constant pain 
localized to the bottom of his feet.  The pain was described 
as aching, oppressing and sharp.  On a scale from one to ten, 
with ten being the worst pain, the Veteran described his 
bilateral foot pain as a nine.  He stated the pain was 
relieved by medication, cortisone injections, and Feldene.  
He was able to function during the pain, though with limited 
walking.  He described pain and stiffness at rest, but denied 
weakness, swelling, and fatigue.  He had not been 
hospitalized nor had surgery for his bilateral foot 
condition. 

On physical examination his posture and gait were within 
normal limits.  The feet were described as tender.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing or breakdown, callosities or any unusual shoe 
wear pattern.  His range of motion of the bilateral ankle 
joints and plantar flexion were within normal limits.  The 
joints were not additionally limited by pain, fatigue, 
weakness or incoordination after repetitive use.  There was 
no indication of a malunion of the os calcis or astralgus 
bilaterally.  He had tenderness to palpation bilaterally.  
Examination of the feet did not reveal painful motion, edema, 
disturbed circulation, weakness or atrophy of the 
musculature.  He had active motion in the metatarsophalangeal 
joint of both great toes.  

The examiner noted the presence of bilateral pes planus.  The 
right foot showed forefoot/midfoot malalignment of a severe 
degree, that could not be corrected by manipulation.  There 
was also deformity of marked pronation.  On the left there 
was a severe degree of valgus present that could not be 
corrected with manipulation.  There was no forefoot/midfoot 
malalignment and no deformity (such as inward rotation of the 
superior portion of the os calcis, medial titling of the 
upper border of the talus, marked pronation or the whole foot 
everted).  The bilateral Achilles tendon showed good 
alignment.  Pes cavus was not present.  No hammer toes were 
found on examination of the feet.  Hallux valgus, hallux 
rigidus and Morton's metatarsalgia were not present.  He was 
not noted to have any limitation with standing and walking.  
He required arch supports, but not orthotic shoes, corrective 
shoes, foot supports, build-up of the shoes or shoe inserts.  
Pain was not relieved by the arch supports.  X-rays (weight 
bearing and non weight bearing) were noted to be abnormal on 
the right with hallux valgus.  The left was not noted as 
abnormal, but also showed hallux valgus.  The x-rays were 
otherwise normal.  The diagnosis was bilateral pes planus 
with valgus and bilateral plantar fasciitis.  He had right 
foot marked pronation, bilateral plantar surface tenderness, 
and used arch supports.   

A June 2008 VA examination increased the Veteran's rating for 
pes planus with valgus and bilateral plantar fasciitis to 20 
percent effective March 25, 2005.

The Board has reviewed the evidence of record and finds an 
increased rating for the Veteran's bilateral pes planus with 
valgus and bilateral plantar fasciitis is warranted effective 
April 4, 2008.  

A rating of 30 percent for bilateral pes planus requires a 
finding of severe impairment with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  The medical evidence prior 
to April 4, 2008 described findings that are not compatible 
with a higher rating.  At best, no more than moderate pes 
planus was demonstrated.  Therefore, prior to April 4, 2008, 
a rating higher than 20 is not warranted.

However, the April 2008 examiner noted that the Veteran's 
right foot had a severe degree of valgus present, showed 
forefoot/midfoot malalignment of a severe degree, and had 
marked pronation.  The left foot had a severe degree of 
valgus present with no malalignment or deformity.  While is 
appears that the right foot is far worse that the left foot 
in the degree of impairment, resolving doubt in the Veteran's 
favor, it is concluded that a 30 percent rating for bilateral 
pes planus is merited.  The evidence does not, however, 
support a rating greater than 30 percent for bilateral pes 
planus, as it is not shown that both feet have pronounced 
impairment demonstrated by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances:.  As such, the Veteran does not meet the criteria 
for a rating of 50 percent because he does not have bilateral 
pronounced pes planus.  

Other Conclusions

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's low back condition or bilateral feet 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe his disability levels and 
symptomatology and provide for higher ratings.  Additionally, 
the Board explored whether other diagnostic codes could 
afford the Veteran a higher rating, and an additional 
separate rating was provided under a different diagnostic 
code.  Thus, his disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Referral for extraschedular consideration is not 
warranted

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
intervertebral disc syndrome is denied.

Entitlement to a rating in excess of 20 percent for bilateral 
pes planus with plantar fasciitis prior to April 4, 2008, is 
denied.

Effective April 4, 2008, entitlement to a rating of 30 
percent, and no higher, for bilateral pes planus with plantar 
fasciitis is granted,  subject to the regulations pertinent 
to the disbursement of monetary funds.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


